                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION-FLINT

IN RE:                                                                  CHAPTER 13
                                                                        CASE NO:18-32413
       MARY A GILES                                                     JUDGE JOEL D. APPLEBAUM
             Debtor(s)
___________________________________/


                          DEBTOR’S RESPONSE TO TRUSTEE’S MOTION TO DISMISS

         For her response, the Debtor states:

1.       Admitted.

2.       Denied for the reason the same is untrue. Debtor has temporarily lost social security income for her son and is
working to get said benefits reinstates. During this time, Debtor has made partial payments to the Chapter 13 Trustee and
plans to amend her Chapter 13 plan when her income has stabilized.

3.       Admitted.

         WHEREFORE, the Debtor prays that this court will deny the trustee’s motion.


Dated: Wednesday, March 17, 2021                                /s/ James L Gutting
                                                                James L. Gutting (P49912)
                                                                Attorney for Debtor
                                                                601 West Corunna Avenue Suite A
                                                                Corunna, Michigan 48817
                                                                (989) 743-1188
                                                                attyjamz@mac.com




            18-32413-jda       Doc 37      Filed 03/17/21    Entered 03/17/21 09:37:10          Page 1 of 1
